DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This application is in condition for allowance except for the following formal matters: 

	Regarding claim 2, the examiner recommends to amend claim limitation “pass light of the first wavelength and pass light of the second wavelength” in lines 7-8 to read –pass light of  a first, visible wavelength and pass light of a second, invisible wavelength—to be consistent with claim limitation “a first, visible wavelength” in line 13-14 and claim limitation “a second, invisible wavelength” in line 15-16.
	Regarding claim 2, the examiner recommends to amend clam limitation “a first, visible wavelength” in lines 13-14 to read –the first, visible wavelengths--.
Regarding claim 2, the examiner recommends to amend clam limitation “a second, visible wavelength” in lines 15-16 to read –the second, invisible wavelengths--.
Regarding claim 2, the examiner recommends to amend claim limitation “a subject” in line 3 to read –the subject--, and claim limitation “a first window” in line 4 to read –the first window--.
	Regarding claim 2, the claim limitation “wherein the fluorescent and/or luminescent pigments carried by the carrier layer includes: a first fluorescent or luminescent pigment emitting light of a first, visible wavelength disposed in a first marker; and  a second fluorescent 
	
	Regarding claim 5, the claim limitation “wherein the fluorescent and/luminescent pigments includes a fluorescent pigment which converts light...” should be amended to read – 
Regarding claim 18, the examiner recommends to amend claim limitation “a carrier layer” in line 8 to read –the carrier layer--.
	Regarding claim 22, the examiner recommends to amend claim limitation “the first wavelength and pass light of the second wavelength” in lines 8-9 to read –a first wavelength and pass light of a second wavelength--.
Regarding claim 24, the examiner recommends to amend claim limitation “a subject” in line 3 to read –the subject--.
Regarding claim 25, the examiner recommends to amend claim limitation “a subject” in line 3 to read –the subject--.
Regarding claim 25, the examiner recommends to amend claim limitation “a second window” in line 4 to read –the window--.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/               Examiner, Art Unit 3793      
/Oommen Jacob/             Primary Examiner, Art Unit 3793